                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:18-CV-00080-MOC-DSC


 HARVEY SMITH,                                    )
                                                  )
                  Plaintiff,                      )
                                                  )
 v.                                               )                   ORDER
                                                  )
 CHARTER COMMUNICATIONS,                          )
                                                  )
                 Defendant.                       )



       THIS MATTER is before the Court on “Defendant’s Motion for Initial Pretrial

Conference and/or Scheduling Order” (document # 52) filed October 22, 2019 and “Plaintiff’s

Motion to Compel Production of Documents…” (document #53) filed October 24, 2019. For the

reasons set forth in Defendant’s Motion, the Court will grant Defendant’s Motion and enter a

Scheduling Order. Pursuant to Local Civil Rule 26.1, official Court-enforceable discovery does

not commence until issuance of the Scheduling Order. Therefore, Plaintiff’s Motion to Compel is

premature and is denied without prejudice.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.



                                 Signed: October 28, 2019
